Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 09/04/2020, 04/29/2021, 04/29/2021, 08/24/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0153214 A1 to Zhang et al. (hereinafter “Zhang”)

 An interference determining method, comprising: 
obtaining first frequency information of a first wireless resource; obtaining second frequency information of a second wireless resource,  ([0083]-[0085], discloses a terminal device is simultaneously configured (i.e. obtained) with LTE carriers of a band 1 and a band 7 (i.e. first frequency information of a first wireless resource) and an NR carrier (3,400-3,800 MHz) (second frequency information of a second wireless resource))
wherein a frequency indicated by the first frequency information is lower than a frequency indicated by the second frequency information; ([0084] In a possible implementation, a doubled frequency of the UL carrier of F1 is overlapped or partially overlapped with a frequency of a DL signal of F2 (i.e. frequency indicated by first frequency information is lower than a frequency indicated by the second frequency information). Then, the carrier F1 generates harmonic interference to F2.  For example, an UL carrier in LTE band 3 is within 1,710-1,785 MHz and a second-order harmonic thereof has a range of 3,420-3,570 MHz. If a terminal simultaneously performs UL transmission of LTE on the band 3 and performs DL reception on the NR frequency band 3,400-3,800 MHz, the second-order harmonic may interfere with sensitivity of DL receiver in NR)
determining, based on the first frequency information, harmonic frequency information corresponding to the first wireless resource; and ([0085] For example, an UL carrier in LTE band 3 is within 1,710-1,785 MHz and a second-order harmonic thereof has a range of 3,420-3,570 MHz (i.e. determining harmonic frequency 
determining, based on the harmonic frequency information and the second frequency information, harmonic interference information between the first wireless resource and the second wireless resource. ([0085] For example, an UL carrier in LTE band 3 is within 1,710-1,785 MHz and a second-order harmonic thereof has a range of 3,420-3,570 MHz (i.e. determining harmonic frequency information). If a terminal simultaneously performs UL transmission of LTE on the band 3 and performs DL reception on the NR frequency band 3,400-3,800 MHz, the second-order harmonic may interfere with sensitivity of DL receiver in NR (i.e. determining harmonic interference information). [0090]-[0099], discloses the terminal device determines strength of self-interference with the terminal device generated by a first UL frequency band and first DL frequency band during communication with a network device, and sends a message to the network device indicating the self-strength of interference at the terminal device and information of the UL frequency band and the DL frequency band)

Regarding Claim 8, Zhang teaches An apparatus for a network device, comprising: at least one processor and a memory storing instructions executable by the at least one processor, wherein the instructions cause the at least one processor to: (Figure 7 and [0201]-[0204], discloses a communication device comprising processor and memory for performing operations of a terminal device)
obtain first frequency information of a first wireless resource and second frequency information of a second wireless resource, ([0083]-[0085], discloses a terminal device is simultaneously configured (i.e. obtained) with LTE carriers of a band 1 and a band 7 (i.e. first frequency information of a first resource) and an NR carrier (3,400-3,800 MHz) (second frequency information of a second resource))
wherein a frequency indicated by the first frequency information is lower than a frequency indicated by the second frequency information; ([0084] In a possible implementation, a doubled frequency of the UL carrier of F1 is overlapped or partially overlapped with a frequency of a DL signal of F2 (i.e. frequency indicated by first frequency information is lower than a frequency indicated by the second frequency information). Then, the carrier F1 generates harmonic interference to F2.  For example, an UL carrier in LTE band 3 is within 1,710-1,785 MHz and a second-order harmonic thereof has a range of 3,420-3,570 MHz. If a terminal simultaneously performs UL transmission of LTE on the band 3 and performs DL reception on the NR frequency band 3,400-3,800 MHz, the second-order harmonic may interfere with sensitivity of DL receiver in NR)
determine, based on the first frequency information, harmonic frequency information corresponding to the first wireless resource; ([0085] For example, an UL carrier in LTE band 3 is within 1,710-1,785 MHz and a second-order harmonic thereof has a range of 3,420-3,570 MHz (i.e. determining harmonic frequency information). If a terminal simultaneously performs UL transmission of LTE on the band 3 and performs DL reception on the NR frequency band 3,400-3,800 MHz, the second-order harmonic may interfere with sensitivity of DL receiver in NR)and 
determine, based on the harmonic frequency information and the second frequency information, harmonic interference information between the first wireless resource and the second wireless resource. ([0085] For example, an UL carrier in LTE band 3 is within 1,710-1,785 MHz and a second-order harmonic thereof has a range of 3,420-3,570 MHz (i.e. determining harmonic frequency information). If a terminal simultaneously performs UL transmission of LTE on the band 3 and performs DL reception on the NR frequency band 3,400-3,800 MHz, the second-order harmonic may interfere with sensitivity of DL receiver in NR (i.e. determining harmonic interference information). [0090]-[0099], discloses the terminal device determines strength of self-interference with the terminal device generated by a first UL frequency band and first DL frequency band during communication with a network device, and sends a message to the network device indicating the self-strength of interference at the terminal device and information of the UL frequency band and the DL frequency band)

Regarding Claim 15, Zhang teaches A computer-readable storage medium having a computer-readable program recorded thereon which, when executed by a processor, cause the processor to implement operations comprising: (Figure 7 and [0201]-[0204], discloses a communication device comprising processor and memory for performing operations of a terminal device)
obtaining first frequency information of a first resource; obtaining second frequency information of a second resource, ([0083]-[0085], discloses a terminal device is simultaneously configured (i.e. obtained) with LTE carriers of a band 1 and a 
wherein a frequency indicated by the first frequency information is lower than a frequency indicated by the second frequency information; ([0084] In a possible implementation, a doubled frequency of the UL carrier of F1 is overlapped or partially overlapped with a frequency of a DL signal of F2 (i.e. frequency indicated by first frequency information is lower than a frequency indicated by the second frequency information). Then, the carrier F1 generates harmonic interference to F2.  For example, an UL carrier in LTE band 3 is within 1,710-1,785 MHz and a second-order harmonic thereof has a range of 3,420-3,570 MHz. If a terminal simultaneously performs UL transmission of LTE on the band 3 and performs DL reception on the NR frequency band 3,400-3,800 MHz, the second-order harmonic may interfere with sensitivity of DL receiver in NR)
determining, based on the first frequency information, harmonic frequency information corresponding to the first resource; and ([0085] For example, an UL carrier in LTE band 3 is within 1,710-1,785 MHz and a second-order harmonic thereof has a range of 3,420-3,570 MHz (i.e. determining harmonic frequency information). If a terminal simultaneously performs UL transmission of LTE on the band 3 and performs DL reception on the NR frequency band 3,400-3,800 MHz, the second-order harmonic may interfere with sensitivity of DL receiver in NR)
determining, based on the harmonic frequency information and the second frequency information, harmonic interference information between the first resource and the second resource. ([0085] For example, an UL carrier in LTE band 3 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0314657 A1 (foreign priority date of Nov. 3, 2017) to Kimba Dit Adamou et al. (hereinafter “Kimba”)

Regarding Claim 7, Zhang teaches The method according to claim 1, wherein after the determining harmonic interference information between the first resource and the second resource, the method further comprises:
Zhang does not explicitly teach modifying quality of a candidate resource based on the harmonic interference information, wherein the candidate resource is the first resource or the second resource; and determining, in a candidate resource set, a resource used by user equipment, wherein the candidate resource set comprises at least one modified candidate resource.
However, in a similar field of endeavor, Kimba discloses in [0005], in a non-DC system consisting of, e.g., the 5G NR system of 1.8 GHz and a carrier aggregation system of 3.5 GHz, the downlink reception signal at a frequency of 3.5 GHz for the UE may be adversely affected by the secondary harmonic interference generated by the uplink signal at a frequency of 1.8 GHz, and such a phenomenon as self-interference may also occur for the UE. [0055], discloses when the self-interference occurs for the UE connected concurrently to the first network device and the second network device (i.e. determining harmonic interference information), transmitting, by the first network 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhang to include 
Claim 14 is rejected for having the same limitations as claim 7, except the claim is in apparatus format.



Allowable Subject Matter
Claims 3-6, 9-13, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0127692 to Zhang et al., directed to determination of self-interference between two signals on different carriers and indicating self-interference information to the network
US 2020/0120678 to Zhou, directed to reducing in-device interference by determining the frequency range in the uplink and downlink in which in-device interference is likely to occur, and adjusting a transmission resource configuration within the target frequency range to avoid in-device interference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.